DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-8 and 10-13 are objected to because of the following informalities:  
Claim 1 recites the limitation "a source" in line 13. There is insufficient antecedent basis for this limitation in the claim. The applicant should label all limitations separately and individually in order to avoid confusing similar limitations with each other. For example, the first transistor should labeled to have a first source, a first gate, and a first drain. The second transistor should be labeled, for example, to have a second source, a second gate, and a second drain, etc. Please use some type of separate and individual labeling in order to identify the different limitations.
Claims 2-4 recite the limitation "A input protection" in line 1. There is insufficient antecedent basis for this limitation in the claims. This should be changed to “The input protection”.
Claim 5 recites the limitation "a source" in line 12. There is insufficient antecedent basis for this limitation in the claim. The applicant should label all limitations separately and individually in order to avoid confusing similar limitations with each other. For example, the first transistor should labeled to have a first source, a first gate, and a first drain. The second transistor should be labeled, for example, to have a second source, a second gate, and a second drain, etc. Please use some type of separate and individual labeling in order to identify the different limitations.
Claims 6-8 recite the limitation "An electrostatic discharge protection circuit" in line 1. There is insufficient antecedent basis for this limitation in the claims. This should be changed to “The electrostatic discharge protection circuit”.
Claims 10-13 recite the limitation "A method" in line 1. There is insufficient
antecedent basis for this limitation in the claims. This should be changed to “The method”.
Claim 13 recites the limitation "an input pad" in line 2. There is insufficient antecedent basis for this limitation in the claim. An input pad was already claimed in claim 9. Label limitations separately and individually to avoid confusing limitations with each other.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-4; prior art fails to disclose or suggest, inter alia, an input protection and level shifter circuit, comprising: a first reverse direction high-electron-mobility transistor including: a [first] source connected to the input pad, a [first] gate connected to the input pad, and a [first] drain connected to the first reference voltage; and, a second reverse direction high-electron-mobility transistor including: a [second] source connected to the second reference voltage, a [second] gate connected to the second reference voltage, and a [second] drain connected to the input pad; a third reverse high-electron-mobility transistor including: a [third] source connected to the first reference voltage; a [third] gate, and a [third] drain connected to the protected level shifted circuit input, a first high-electron-mobility transistor including: a [fourth] source connected to the second reference voltage, a [fourth] gate connected to the input pad, and a [fourth] drain connected to the gate of the third reverse high-electron-mobility transistor; a second high-electron-mobility transistor including: a [fifth] source connected to the second reference voltage, a [fifth] gate connected to input pad, and a [fifth] drain connected to the protected level shifted circuit input; and a resistive element connected between the first reference voltage and the drain of the first high-electron-mobility transistor.
Claims 5-8; prior art fails to disclose or suggest, inter alia, an electrostatic discharge protection circuit, comprising: a [first] source connected to the input pad, a [first] gate connected to the input pad, and a [first] drain connected to the first reference voltage; and, a second reverse direction high-electron-mobility transistor including: a [second] source connected to the second reference voltage, a [second] gate connected to the second reference voltage, and a [second] drain connected to the input pad; a third reverse high-electron-mobility transistor including: a [third] source connected to the first reference voltage; a [third] gate, and a [third] drain connected to the protected level shifted circuit input, a first high-electron-mobility transistor including: a [fourth] source connected to the second reference voltage, a [fourth] gate connected to the input pad, and a [fourth] drain connected to the gate of the third reverse high-electron-mobility transistor; a second high-electron-mobility transistor including: a [fifth] source connected to the second reference voltage, a [fifth] gate connected to input pad, and a [fifth] drain connected to the protected level shifted circuit input; and a resistive element connected between the first reference voltage and the drain of the first high-electron-mobility transistor.
Claims 9-13; prior art fails to disclose or suggest, inter alia, a method for clamping and level shifting a voltage on an input pad comprising: connecting a source and a gate of a first reverse direction high-electron-mobility transistor to the input pad; connecting a drain of the first reverse direction high-electron-mobility transistor to the first reference voltage; connecting a source and a gate of a second reverse direction high-electron-mobility transistor to the second reference voltage; connecting a drain of the second reverse direction high-electron-mobility transistor to the input pad; connecting a source of a third reverse direction high-electron-mobility transistor to the first reference voltage; connecting a drain of the third reverse direction high-electron-mobility transistor to the protected level shifted circuit input; connecting a source of a first high-electron-mobility transistor to the second reference voltage; connecting a gate of the first high-electron-mobility transistor to the input pad; connecting a drain of the first high-electron-mobility transistor to a gate of the third reverse direction high-electron-mobility transistor; connecting a source of a second high-electron-mobility transistor to the second reference voltage; connecting a gate of the second high-electron-mobility transistor to the input pad; connecting a drain of the second high-electron-mobility transistor to the protected level shifted circuit input; and connecting a resistive element between the first reference voltage and the drain of the first high-electron-mobility transistor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0393693 Shibib et al. disclose a protection circuit with clamping sub circuit; US 2017/0243862 Parthasarathy et al. disclose an apparatus for overstress protection; US 2014/0268444 Bertin discloses an ESD protection circuit.

This application is in condition for allowance except for the following formal matters: 
Noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY L LAXTON/Primary Examiner, Art Unit 2896                                         4/09/2022